          Case 2:17-cv-01789-RSL Document 52 Filed 12/20/18 Page 1 of 1



                    UNITED STATES COURT OF APPEALS                       FILED
                            FOR THE NINTH CIRCUIT                         DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
RYANAIR DAC, an Irish company,                  No.   18-80130

                 Plaintiff-Respondent,          D.C. No. 2:17-cv-01789-RSL
                                                Western District of Washington,
 v.                                             Seattle

EXPEDIA, INC.,                                  ORDER

                 Defendant-Petitioner.

Before: LEAVY and HURWITZ, Circuit Judges.

      Petitioner’s motion for leave to file a reply (Docket Entry No. 3) is granted.

The reply has been filed.

      The petition for permission to appeal pursuant to 28 U.S.C. § 1292(b) is

denied.




IHP/MOATT
